Exhibit News Release Media Contacts: Telkonet Investor Relations, 240.912.1811, ir@telkonet.com Garrett Axford, Georgina Garrett / Simon Jones, 866.940.9987, +44.1903.854900, mail@garrett-axford.co.uk For Immediate Release Telkonet Announces 2008 Fourth Quarter and Year End Results, Hosts Conference Call on April 1 Full-year 2008 revenue of $20.5 million up 45% compared to 2007 April 1, 2009: Germantown, MD – Telkonet, Inc. (NYSE Amex: TKO), a Clean Technology company that develops and manufactures proprietary energy management and SmartGrid networking technology, announced today fourth quarter and 2008 year end results for December 31, 2008. The results of operations include the acquisitions of EthoStream, LLC, Smart Systems International and Newport Telecommunications Co, (acquired by MSTI Holdings, Inc.) on March 15, March 9, 2007, and July 18, 2007, respectively and also includes the operations of the Company’s majority-owned subsidiary MSTI Holdings, Inc. (OTCBB: MSHI) or “MST.” Conference Call The Company will hold a conference call today at 4:30 p.m. Eastern Time to discuss these results. Interested parties should dial 888-740-6140 (domestically) or 913-312-6681 (internationally). Please use 7785417 as the conference confirmation number. There will be a replay of the call available until April 30, 2009. The replay is available by dialing 888-203-1112 (domestically) or 719-457-0820 (internationally). Please use passcode 7785417. Fourth Quarter 2008 Financial Results For the 2008 fourth quarter, Telkonet, Inc. had revenue of $4.2 million, a decrease of 9% compared to $4.6 million in the 2007 fourth quarter. The Company’s fourth quarter results were impacted by the challenges of the current economic environment, and affected the Telkonet SmartEnergy™ and hospitality high speed internet access (HSIA) businesses. Excluding revenue from its MST subsidiary, Telkonet’s revenues decreased by 14% to $3.2 million compared to $3.7 million for the year ended December 31, 2007. Telkonet, Inc. reported gross margins of 35% for the fourth quarter of 2008 compared to the prior year period of 14%, and 39% in the third quarter of 2008. Excluding negative gross margins from MST, Telkonet reported gross margins of 46% for the fourth quarter of 2008 compared to the prior year period of 19%, and 47% in the third quarter 2008. Selling, general and administrative expenses were $2.6 million, compared to $4.8 million in the 2007 fourth quarter. Excluding expenses from its MST subsidiary, Telkonet’s selling, general and administrative expenses were $2.0 million in the 2008 fourth quarter, compared to $3.6 million in the 2007 fourth quarter. Telkonet, Inc. reported a fourth quarter 2008 net loss of $(11.8) million, or $(0.14) per share, compared to a net loss of $(5.4) million or $(0.8) per share in the 2007 fourth quarter. During the fourth quarter of 2008, the Company recorded charges of $7.4 million for the write-down of certain Telkonet and MST assets, as well as a $2.1 million charge related to a default provision defined in MST’s convertible debenture agreements.Telkonet (excluding the results of MST) had a negative adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Stock-Based Compensation), a non-GAAP measure, in the fourth quarter of 2008 of $(0.9) million compared to negative adjusted EBITDA of $(3.5) million in the 2007 fourth quarter. (more) Full Year 2008 Financial Results For the year ended December 31, 2008, Telkonet, Inc. had revenue of $20.5 million, an increase of 45% compared to $14.2 million in the year ended December 31, 2007.
